                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                         DOCKET NO. 5:19-CR-22-MOC-DSC

  UNITED STATES OF AMERICA                       )
                                                 )
         vs.                                     )
                                                 )
  1) GREG E. LINDBERG,                           )
  2) JOHN D. GRAY,                               )                    ORDER
  3) JOHN V. PALERMO, JR., and                   )
  4) ROBERT CANNON HAYES.                        )
                                                 )
                                Defendants.      )
                                                 )

       THIS MATTER is before the Court upon Motion of Defendants John D. Gray, John V.

Palermo, Jr., and Robert Cannon Hayes to reset the pretrial motions deadline and all other related

deadlines as identified in the Scheduling Order in the above-captioned case and to request a

peremptory setting. (#61). Finding good cause for granting the relief requested, the Court

GRANTS the motion and enters the following order:

       This Order is intended to eliminate unnecessary continuance or discovery motions and to

expedite the presentation of evidence and the examination of witnesses. To the extent it conflicts

with any administrative order in this District, this Order shall govern. Defendants were indicted

under seal for alleged violations of Conspiracy to Commit Honest Services Wire Fraud (18 U.S.C.

§ 1349) and Bribery Concerning Programs Receiving Federal Funds (18 U.S.C. § 666). Mr. Hayes

was also indicted for alleged False Statements (18 U.S.C. § 1001). The indictment was unsealed

on April 2, 2019, and Defendants were arrested and arraigned the same day. All four entered pleas

of not guilty. The indictment alleges a complex scheme to bribe the Commissioner of the North

Carolina Department of Insurance that exceeded more than one year in length, and it specifically

names the then-sitting Chairman of one of the state’s two largest political parties. The discovery

                                                1
is voluminous and much of the information is contained in un-transcribed audio and video

recordings collected over the better part of a year. This Court has been made aware of the status

of discovery and is confident that both sides are proceeding in good faith and as expeditiously as

possible given the volume and nature of the materials that have been or will be disclosed.

       By motion dated September 17, 2019, defense counsel has described the extraordinary

volume of discovery that has and continues to be disclosed and the additional resources that have

been deployed to review the disclosed materials in order to be useful for the formulation of pretrial

motions. Defendants have requested that pretrial motions be filed by December 2, 2019, and the

United States does not oppose this request.

       Defendants’ Motion is ALLOWED, and it is therefore ORDERED that the parties shall

conduct a pretrial conference after all pending pretrial motions have been addressed and on a date

set by the Court; the pretrial motion filing deadline shall be reset to December 2, 2019;

government responses shall be due not later than thirty (30) days after the filing of the Defense

motion to which the government responds; defense replies shall be filed not later than fifteen (15)

days after the filing of the applicable government responses. Defense counsel need not move for

disclosure of evidence which has already been ordered disclosed under the terms of this Order.

All parties are reminded of their continuing duty to disclose discovery materials pursuant to Rule

16(c) of the Federal Rules of Criminal Procedure.

       The Court finds that the government’s and the public’s interest in a speedy trial is

outweighed by Defendants’ interest in obtaining voluntary discovery and having sufficient time to

review that discovery in order to frame appropriate motions and prepare for trial. Therefore, the

time period from the date of this Order until the date of trial set below is excluded under 18 U.S.C.

§ 3161(h)(7).



                                                 2
       IT IS FURTHER ORDERED that in accordance with 18 U.S.C. § 3161(h)(6), this matter

is continued as to the remaining co-defendant and the time is excluded as a reasonable period of

delay as such defendants are joined with a co-defendant whose case has been continued from the

term and as to whom the time for trial has not run and no motion for severance has been granted.

       Failure by any party to raise defenses or objections, or to make requests that must be made

prior to trial at the time set forth in this scheduling order or prior to any extension made by the

Court, shall constitute a waiver thereof pursuant to Federal Rule of Criminal Procedure 12(f). The

parties will receive no further notice of these dates.

       For scheduling purposes, it is therefore ordered:

1.     A pretrial conference will be held on December 9, 2019.

2.     To the extent that they have not already done so, no later than November 15, 2019, the

       government shall do the following:

       (a)     Provide defense counsel with all information described in Federal Rule of Criminal

               Procedure 16(a)(1); and

       (b)     Permit    defense     counsel    to       inspect   and   copy   or   photograph   any

               exculpatory/impeachment evidence within the meaning of Brady v. Maryland, 373

               U.S. 83 (1963), United States v. Agurs, 427 U.S. 97 (1976), and Giglio v. United

               States, 405 U.S. 150 (1972). A list of such evidence shall be prepared and signed

               by all counsel. Copies of the items which have been disclosed shall be initialed or

               otherwise marked.

3.     Reciprocal discovery should also be completed by November 15, 2019.

4.     Pretrial Motions, including any motion for a bill of particulars but excluding any motions

       in limine, are due on December 2, 2019.



                                                     3
5.    The change of plea deadline shall be January 7, 2020.

6.    Within ten (10) days following the date of the change of plea deadline, the government and

      defense counsel shall meet and confer for the purpose of resolving or minimizing the issues

      in controversy.

7.    Witness lists, proposed voir dire, proposed jury instructions, and a proposed verdict form

      (submitted directly to chambers) shall be due on February 10, 2020.

8.    Motions in Limine shall be filed no later than February 10, 2020.

9.    The final pretrial conference shall be held on January 30, 2020. At the final pretrial

      conference, counsel must be prepared to discuss all matters that will promote a fair and

      expeditious trial, including but not limited to the following: (1) a potential summary of

      charges to be read to the jury; (2) anticipated evidentiary issues; (3) length of trial; and (4)

      special arrangements for the presentation of witnesses and other evidence (e.g., need for

      interpreters, ADA compliant access, etc.). Defendants do not have to be present at the final

      pretrial conference.

10.   Trial briefs shall be submitted to the Court by February 10, 2020. The decision to submit

      trial briefs shall remain optional and in the discretion of each party.

11.   Trial shall begin on February 18, 2020, and it shall be held in the federal courthouse in

      Charlotte, in a courtroom to be determined at a later date.

12.   Exhibits:

      (a)     All exhibits must be marked in advance of trial.

      (b)     A list of proposed exhibits shall be submitted directly to chambers by each of the

              parties no later than February 10, 2020.




                                                 4
      (c)    Counsel are required to maintain a record of all admitted exhibits during trial.

             Counsel for each party must keep custody of that party’s admitted exhibits during

             trial. A party who objects to this provision must file a written objection prior to

             jury selection.

13.   Nothing in this Order shall be construed to require the disclosure of Jencks Act (18 U.S.C.

      § 3500) material prior to the time that its disclosure is required by law. Nevertheless, the

      Court urges the government to disclose Jencks Act materials well in advance of trial. In

      the event that some materials are not disclosed sufficiently in advance of a government

      witness’s testimony, the Court will allow a reasonable amount of additional time during

      trial for the defense to prepare before proceeding.

14.   The duty to disclose is continuing, even throughout trial.

15.   Consistent with Federal Rule of Criminal Procedure 24(b), the government is allowed six

      (6) peremptory challenges and Defendants are allowed fourteen (14) peremptory

      challenges. Each defendant shall have two (2) peremptory challenges and the remaining

      six (6) defense challenges shall be exercised jointly. The Court will select twelve (12)

      regular and two (2) alternate jurors. Alternate jurors are not told they are alternates; they

      are dismissed by random draw at the conclusion of all evidence.

16.   Voir dire will be conducted by the Court. Counsel should submit proposed voir dire

      questions in writing by the deadline set forth in the scheduling order. Attorneys may

      present follow-up questions to the jury as provided by Federal Rule of Criminal Procedure

      24(a)(2)(A).

17.   The parties must meet and confer prior to trial to discuss jury instructions. By the deadline

      established in this Order, the parties must submit directly to chambers a single set of



                                                5
       proposed, stipulated jury instructions, including specification of any disagreements. The

       Court shall utilize its own standard introductory and concluding instructions. Each party

       is responsible for submitting all instructions related to the specific charges or defenses and

       special instructions relating to evidence.

18.    By the deadline established in the scheduling order, and to enable the Court to better

       estimate the length of trial, each party shall submit directly to chambers a list of witnesses

       by name and agency (if appropriate), whom the party reasonably anticipates it will call to

       testify at trial, noting the approximate amount of time it anticipates will be needed for

       examination of each such witness. This list should NOT be electronically filed or otherwise

       submitted to the Clerk’s Office.

19.    When either party has been made aware of the existence of expert analysis of an exhibit

       (which analysis has been determined by an expert in their relevant field), the results of the

       analysis and the opinion of the expert will be admitted into evidence unless the opposing

       party files a notice with the Court prior to the final pretrial conference, indicating that the

       analysis will be contested.

20.    Nothing in these procedures is designed to preclude discovery by the government under

       the Federal Rules of Criminal Procedure, nor to alter Defendants’ obligation, if any, under

       Federal Rule of Criminal Procedure 16(b).

       SO ORDERED.


 Signed: October 25, 2019




                                                    6
